--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
 
PURCHASE AGREEMENT (the “Agreement”), dated as of September 10, 2013, by and
between NAKED BRAND GROUP INC., a Nevada corporation, (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”). 
 
WHEREAS:


Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Eight Million Three Hundred Thousand Dollars ($8,300,000) of  the
Company's common stock, $.001 par value (the “Common Stock”). The shares of
Common Stock to be purchased hereunder (including, without limitation, the
Initial Purchase Shares (as defined herein)) are referred to herein as the
“Purchase Shares.”


NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:


1. CERTAIN DEFINITIONS. 
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
(a)   “Available Amount” means initially Eight Million Three Hundred Thousand
Dollars ($8,300,000) in the aggregate which amount shall be reduced by the
Purchase Amount each time the Investor purchases shares of Common Stock pursuant
to Section 2 hereof.
 
(b) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.
 
(c) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.
 
(d) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.
 
(e) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.
 
 
 

--------------------------------------------------------------------------------

 
(f) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
(g)  “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.
 
(h) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program or any similar program hereafter
adopted by DTC performing substantially the same function.
 
(i)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
(j) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.
 
(k) “Maturity Date” means the first day of the month immediately following the
twenty four (24) month anniversary of the Commencement Date.
 
(l) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
tenth (10th) Business Day immediately prior to, and ending at 9:30 a.m., Eastern
time, on the Business Day immediately following, the effective date of any
post-effective amendment to the Registration Statement or New Registration
Statement (as such terms are defined in the Registration Rights Agreement).
 
(m) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
 
2

--------------------------------------------------------------------------------

 
(n) “Principal Market” means the OTCQB (it being understood that as used herein
“OTCQB” shall also mean any successor or comparable market quotation system or
exchange to the OTCQB); provided however, that in the event the Company’s Common
Stock is ever listed or traded on The NASDAQ Global Market, The NASDAQ Capital
Market, The NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
MKT, the OTC Bulletin Board or the NYSE Arca, then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.
 
(o) “Purchase Amount” means, with respect to any particular Regular Purchase
made hereunder, the portion of the Available Amount to be purchased by the
Investor pursuant to Section 2 hereof.
 
(p) “Purchase Date” means with respect to any particular Regular Purchase made
hereunder, the Business Day on which the Investor receives by 5:00 p.m., Eastern
time, of such Business Day or at any time after closing of trading on the
Principal Market on the day prior to such Business Day a valid Regular Purchase
Notice that the Investor is to buy Purchase Shares pursuant to Section 2(a)
hereof.
 
(q)  “Purchase Price” means the lower of (A) the lowest Sale Price of the Common
Stock on the Purchase Date and (B) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).
 
(r) “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date. 
 
(s) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.
 
(t) “SEC” means the U.S. Securities and Exchange Commission.
 
(u) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.
 
(v) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
  
(w) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.
 
(x) “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the schedules and exhibits hereto and thereto,
and each of the other agreements, documents, certificates and instruments
entered into or furnished by the parties hereto in connection with the
transactions contemplated hereby and thereby.
 
(y) “Transfer Agent” means Nevada Agency & Trust Company, or such other Person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.
 
 
3

--------------------------------------------------------------------------------

 


2.  PURCHASE OF COMMON STOCK.


Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
(a)  Initial Purchase and Commencement of Regular Sales of Common Stock.  Upon
execution of this Agreement, the Company shall sell to the Investor and the
Investor shall purchase 600,000 Purchase Shares (such initial Purchase Shares,
the “Initial Purchase Shares”) for aggregate consideration of $300,000 (the
“Initial Purchase Amount”).  Upon the satisfaction of the conditions set forth
in Sections 7 and 8 hereof (the “Commencement” and the date of satisfaction of
such conditions the “Commencement Date”), the Company shall have the right, but
not the obligation, to direct the Investor, by its delivery to the Investor of a
Regular Purchase Notice from time to time, to buy up to Seventy Five Thousand
(75,000) Purchase Shares (which amount, the “Regular Purchase Amount” shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) (each such purchase a
“Regular Purchase”), at the Purchase Price on the Purchase Date.  The Regular
Purchase Amount may be increased to up to One Hundred Thousand shares of Common
Stock (100,000) per Regular Purchase Notice if the Closing Sale Price of the
Common Stock is not below $1.00 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date.  The Regular Purchase Amount may be
increased to up to One Hundred Fifty Thousand shares of Common Stock (150,000)
per Regular Purchase Notice if the Closing Sale Price of the Common Stock is not
below $2.00 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
on the Purchase Date.  The Company may deliver multiple Regular Purchase Notices
to the Investor so long as at least one (1) Business Day has passed since the
most recent Regular Purchase was completed provided, however, that the
Investor’s committed obligation under any single Regular Purchase shall not
exceed Five Hundred Thousand Dollars ($500,000) (which amount shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction).  If the Company delivers
any Regular Purchase Notice for a Purchase Amount in excess of the limitations
contained in the immediately preceding sentence, such Regular Purchase Notice
shall be void ab initio to the extent of the amount by which the number of
Purchase Shares set forth in such Regular Purchase Notice exceeds the number of
Purchase Shares which the Company is permitted to include in such Purchase
Notice in accordance herewith, and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Regular Purchase Notice;
provided that the Investor shall remain obligated to purchase the number of
Purchase Shares which the Company is permitted to include in such Regular
Purchase Notice.  Notwithstanding the foregoing, the Company shall not deliver
any Purchase Notices during the PEA Period.


(b) Payment for Purchase Shares.   For each Regular Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Regular Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares if they are received by the Investor before 1:00 p.m.,
Eastern time, or if received by the Investor after 1:00 p.m., Eastern time, the
next Business Day.  The Company shall not issue any fraction of a share of
Common Stock upon any purchase. If the issuance would result in the issuance of
a fraction of a share of Common Stock, the Company shall round such fraction of
a share of Common Stock up or down to the nearest whole share. All payments made
under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.
 
 
4

--------------------------------------------------------------------------------

 

(c) Purchase Price Floor.   The Company and the Investor shall not effect any
purchases under this Agreement on any Purchase Date that the Closing Sale Price
is less than the Floor Price. "Floor Price" means $.35, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.


(d) Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.


3. INVESTOR'S REPRESENTATIONS AND WARRANTIES.
 
The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:
 
(a) Investment Purpose.   The Investor is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the registration statement described herein
or otherwise in compliance with applicable federal and state securities laws and
with respect to the Commitment Shares (as defined below in Section 5(e)),
subject to Section 5(e) hereof).  The Investor is acquiring the Securities
hereunder in the ordinary course of its business.
 
(b) Accredited Investor Status.  The Investor is an "accredited investor" as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.
 
(c) Reliance on Exemptions.  The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal, state and foreign securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
 
5

--------------------------------------------------------------------------------

 
(d) Information.  The Investor understands that its investment in the Securities
involves a high degree of risk.  The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below.  The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.
 
(e) No Governmental Review.  The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(f) Transfer or Sale.  The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the  Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.
 
(g) Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
(h) Residency.  The Investor is a resident of the State of Illinois.
 
(i) No Short Selling.  The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock, and will not engage in short sales during the term of this
Agreement.
 
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:
 
(a) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of formation
or incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The Company has no
Subsidiaries except as set forth on Schedule 4(a).
 
 
6

--------------------------------------------------------------------------------

 
(b) Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
Transaction Documents, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including without limitation, the issuance of the Commitment
Shares and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company's Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.  The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement and the transactions contemplated hereby. 
The Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect.  The Company has delivered to the
Investor a true and correct copy of such resolutions adopting the Signing
Resolutions executed by all of the members of the Board of Directors of the
Company.  Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors and/or shareholders is necessary under
applicable laws and the Company’s Restated Certificate of Formation and/or
By-laws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.
 
(c) Capitalization.  As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c).  Except as disclosed in Schedule 4(c),
(i) no shares of the Company's capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of the Company's Restated Certificate of Formation, as amended
and as in effect on the date hereof (the “Certificate of Formation”), and the
Company's By-laws, as amended and as in effect on the date hereof (the
"By-laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.
 
 
7

--------------------------------------------------------------------------------

 
(d) Issuance of Securities.  Upon issuance and payment thereof in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  22,857,143 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares.  919,500 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Initial Commitment Shares (as defined below in
Section 5(e)) in accordance with this Agreement. The Initial Commitment Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  600,000 shares of Common Stock (subject
to equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Initial Purchase Shares. The Initial Purchase
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. 330,000 shares of Common Stock
(subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) have been duly
authorized and reserved for issuance as Additional Commitment Shares (as defined
below in Section 5(e)) in accordance with this Agreement. When issued in
accordance with this Agreement, the Additional Commitment Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.    
 
(e) No Conflicts.  Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares and the Commitment Shares) will not (i) result in a violation of the
Certificate of Formation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii) which could not reasonably be expected to result in
a Material Adverse Effect.  Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Formation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or By-laws or
their organizational charter or by-laws, respectively.  Except as disclosed in
Schedule 4(e), neither the Company nor
 
 
8

--------------------------------------------------------------------------------

 
any of its Subsidiaries is in violation of any term of or is in default under
any material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state or foreign securities laws and the rules and regulations
of the Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. 
Except as disclosed in Schedule 4(e) and set forth elsewhere in this agreement,
all consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.  Except as listed in
Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market.  The Principal Market has not commenced any delisting proceedings
against the Company.
 
(f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f), the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension.  As of their
respective dates and to the best of the Company’s knowledge, the SEC Documents
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable.  None of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  Except as listed in Schedule 4(f), the Company has received no
notices or correspondence from the SEC for the one year preceding the date
hereof.  The SEC has not commenced any enforcement proceedings against the
Company or any of its subsidiaries.
 
(g) Absence of Certain Changes.  Except as disclosed in Schedule 4(g), since
April 30, 2013, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.
 
 
9

--------------------------------------------------------------------------------

 
(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect.   A description
of each action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
which, as of the date of this Agreement, is pending or threatened in writing
against or affecting the Company, the Common Stock or any of the Company's
Subsidiaries or any of the Company's or the Company's Subsidiaries' officers or
directors in their capacities as such, is set forth in Schedule 4(h).
 
(i) Acknowledgment Regarding Investor's Status.  The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.
 
(j) No General Solicitation; No Integrated Offering.  Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.
 
(k) Intellectual Property Rights.  Except as set forth on Schedule 4(k), the
Company and its Subsidiaries own or possess adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and rights necessary to
conduct their respective businesses as now conducted.  Except as set forth on
Schedule 4(k), none of the Company's material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, government authorizations, trade
secrets or other intellectual property rights have expired or terminated, or, by
the terms and conditions thereof, could expire or terminate within two years
from the date of this Agreement.  Except as set forth on Schedule 4(k), the
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of any material trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth on Schedule 4(k), there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
(l) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(m) Title.  Except as set forth on Schedule 4(m), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
(n) Insurance.  The Company and each of its Subsidiaries are not insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.
 
(o) Regulatory Permits.  The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
 
(p) Tax Status.  The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
 
11

--------------------------------------------------------------------------------

 
(q) Transactions With Affiliates.   Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r) Application of Takeover Protections.  The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Formation or
the laws of the state of its incorporation which is or could become applicable
to the Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Investor's ownership of the Securities.
 
(s) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.
 
(t) Foreign Corrupt Practices.   Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(u) DTC Eligible.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.
 
 
12

--------------------------------------------------------------------------------

 
 (v) Sarbanes-Oxley. The Company is in material compliance with all provisions
of the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of
the date hereof, except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.
 
(w) Certain Fees. Except as disclosed on Schedule 4(w), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(w), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(w) that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(x) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
(y) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. Except as set forth on
Schedule 4(e): (i) the Company has not, in the twelve (12) months preceding the
date hereof, received any notice from any Person to the effect that the Company
is not in compliance with the listing or maintenance requirements of the
Principal Market; and (ii) the Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(z) Accountants.  The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.
 
(aa) Regulation M Compliance. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(bb) Shell Company Status. The Company is not currently an issuer identified in
Rule 144(i)(1) under the Securities Act.
 
5. COVENANTS.
 
(a) Filing of Form 8-K and Registration Statement.  The Company agrees that it
shall, within the time required under the Exchange Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby.  The Company
shall also file within thirty (30) days from the date hereof a new registration
statement (the “Registration Statement”) covering only the sale of a portion of
the Purchase Shares (including, without limitation, the Initial Purchase Shares)
and the Commitment Shares, in accordance with the terms of the Registration
Rights Agreement between the Company and the Investor, dated as of the date
hereof (“Registration Rights Agreement”).  The Company shall permit the Investor
to review and comment upon the Current Report at least two (2) Business Days
prior to its filing with the SEC, the Company shall give due consideration to
all such comments, and the Company shall not file the Current Report with the
SEC in a form to which the Investor reasonably objects. The Investor shall use
its reasonable best efforts to comment upon the Current Report within one (1)
Business Day from the date the Investor receives the final pre-filing draft
version thereof from the Company.
 
 
13

--------------------------------------------------------------------------------

 
(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the issuance of
the Commitment Shares and the sale of the Purchase Shares to the Investor under
this Agreement and (ii) any subsequent resale of the Commitment Shares and all
Purchase Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.
 
(c) Listing/DTC.  The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance). The Company shall
use reasonable best efforts to maintain, so long as any shares of Common Stock
shall be listed on the Principal Market, such listing of all such Securities
from time to time issuable hereunder. The Company shall use commercially
reasonable efforts to maintain the listing of the Common Stock on the Principal
Market and shall comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules and regulations of the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
that would reasonably be expected to result in the delisting or suspension of
the Common Stock on the Principal Market.  The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC under the
Exchange Act (including on Form 8-K) or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section.  The Company shall take all action necessary to ensure that its
Common Stock can be transferred electronically as DWAC Shares.
 
(d) Limitation on Short Sales and Hedging Transactions.  The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.
 
(e) Issuance of Commitment Shares.  In consideration for (i) the Investor’s
execution and delivery of this Agreement and (ii) an initial investment of Three
Hundred Thousand Dollars ($300,000) by the Investor in the Company on the date
hereof, the Company shall cause the Transfer Agent to issue, on the date of this
Agreement, 919,500 shares of Common Stock (the “Initial Commitment Shares”) and
600,000 shares of Common Stock, the Initial Purchase Shares, directly to the
Investor and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of the Initial Commitment Shares and
Initial Purchase Shares in the form as set forth in Exhibit E attached hereto. 
For the avoidance of doubt, all of the Initial Commitment Shares shall be fully
earned as of the date of this Agreement, whether or not the Commencement shall
occur or any Purchase Shares are purchased by the Investor under this Agreement
and irrespective of any termination of this Agreement.  In connection with each
Regular Purchase of Purchase Shares hereunder, the Company shall issue to the
Investor a number of shares of Common Stock (the “Additional Commitment Shares”
and, together with the Initial Commitment Shares, the “Commitment Shares”) equal
to the product of (x) 330,000 and (y) the Purchase Amount Fraction.  The
“Purchase
 
 
14

--------------------------------------------------------------------------------

 
Amount Fraction” shall mean a fraction, the numerator of which is the Purchase
Amount purchased by the Investor with respect to such Regular Purchase of
Purchase Shares and the denominator of which is Eight Million Three Hundred
Thousand Dollars ($8,300,000).  The Additional Commitment Shares shall be issued
to the Investor on the same Business Day as Purchase Shares are issued to the
Investor in connection with the applicable Regular Purchase in accordance with
Section 2(c).  In no event shall the amount of the Additional Commitment Shares
to be issued under this Agreement exceed 330,000 shares of Common Stock,
provided that such Additional Commitment Shares shall be equitably adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.  Notwithstanding anything to the contrary herein, in the
event that the Registration Statement is not declared effective by the SEC
within 150 days from the date of this Agreement, then all of the Additional
Commitment Shares shall, as of such date, be immediately fully earned
irrespective of any termination of this Agreement and the Company shall
immediately issue to the Investor all of the Additional Commitment Shares.
 
(f) Due Diligence; Non-Public Information.  The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, to perform
reasonable due diligence on the Company during normal business hours.  The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor's due diligence of the Company.  Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party.  The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD
promulgated under the Exchange Act. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information and the Company shall have at least
24 hours to respond to such notice, and thereafter the Investor shall have
provided a draft final version of such press release, public advertisement or
otherwise at least 24 hours prior to the Investor’s intended public disclosure,
and the Investor shall have incorporated any reasonable comments made by the
Company on such draft press release, and the Company shall have failed to
publicly disclose such material, non-public information prior to such disclosure
by the Investor. The Investor shall not have any liability to the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.


(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.


(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement. 
 
(i) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Registration Statement or the SEC Documents.
 
 
15

--------------------------------------------------------------------------------

 
(j) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents, provided, however,
that nothing in this section shall prevent the Company from terminating this
Agreement pursuant to Section 11.
 
(k) Integration.  During the term of this Agreement, the Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) of the Company that
would be integrated with the offer or sale of the Securities such that the rules
or regulations of the Principal Market would require stockholder approval of
this transaction prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.
 
6. TRANSFER AGENT INSTRUCTIONS.
 
(a) On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit E to issue the Initial Purchase Shares and the Initial Commitment Shares
in accordance with the terms of this Agreement (the “Initial Irrevocable
Transfer Agent Instructions”). The certificate(s) representing the Initial
Purchase Shares and the Initial Commitment Shares, except as set forth below,
shall bear the following restrictive legend (the “Restrictive Legend”):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
(b) On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates representing the Initial Purchase Shares and the Initial
Commitment Shares (which certificates the Investor shall promptly deliver on or
prior to the first to occur of the events described in clauses (i) and (ii) of
this sentence), as directed by the Investor, issue and deliver (or cause to be
issued and delivered) to the Investor, as requested by the Investor, either: (A)
a certificate representing such Initial Purchase Shares and the Initial
Commitment Shares that is free from all restrictive and other legends or (B) a
number of shares of Common Stock equal to the number of Initial Purchase Shares
and the Initial Commitment Shares represented by the certificate(s) so delivered
by the Investor as DWAC Shares.  The Company shall take all actions to carry out
the intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”)
 
 
16

--------------------------------------------------------------------------------

 
and (ii) the notice of effectiveness of the Registration Statement in the form
attached as an exhibit to the Registration Rights Agreement (the “Notice of
Effectiveness of Registration Statement”), in each case to issue the Commitment
Shares, the Initial Purchase Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares and Commitment Shares to be issued from and after Commencement to or for
the benefit of the Investor pursuant to this Agreement shall be issued only as
DWAC Shares. The Company represents and warrants to the Investor that, while
this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Commitment Shares, the Initial
Purchase Shares or the Purchase Shares from and after Commencement, and the
Commitment Shares, the Initial Purchase Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company.  The
Company agrees that if the Company fails to fully comply with the provisions of
this Section 6(b) within five (5) Business Days of the Investor providing the
deliveries referred to above, the Company shall, at the Investor’s written
instruction, purchase such shares of Common Stock containing the Restrictive
Legend from the Investor at the greater of the (i) Purchase Price paid for such
shares of Common Stock (as applicable) and (ii) the Closing Sale Price of the
Common Stock on the date of the Investor’s written instruction.
 
7. CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.
 
The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) on the Commencement Date is subject to
the satisfaction of each of the following conditions:
 
(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;
 
(b) A registration statement covering the sale of the Commitment Shares and
Purchase Shares (including, without limitation, all of the Initial Purchase
Shares), subject to any limits that may be imposed by the SEC pursuant to Rule
415 under the Securities Act, shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC; and 
 
(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Commencement Date
as though made at that time.
 
8. CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.
 
The obligation of the Investor to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:
 
(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;
 
 
17

--------------------------------------------------------------------------------

 
(b) The Company shall have issued or caused to be issued to the Investor (i) one
or more certificates representing the Initial Commitment Shares and Initial
Purchase Shares free from all restrictive and other legends or (ii) a number of
shares of common stock equal to the number of Initial Commitment Shares and the
Initial Purchase Shares as DWAC Shares, in each case in accordance with Section
6(b);
 
(c) The Common Stock shall be listed on the Principal Market, trading in the
Common Stock shall not have been within the last 365 days suspended by the SEC
or the Principal Market and all Securities to be issued by the Company to the
Investor pursuant to this Agreement shall have been approved for listing on the
Principal Market in accordance with the applicable rules and regulations of the
Principal Market, subject only to official notice of issuance;
 
(d) The Investor shall have received the opinion of the Company's legal counsel
dated as of the Commencement Date substantially in the form agreed to prior to
the date of this Agreement by the Company’s legal counsel and the Investor’s
legal counsel;
 
(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;
 
(f) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit B which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date; 
 
(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 22,857,143 shares of Common Stock and
(B) as Commitment Shares in accordance with Section 5(e) hereof, 330,000 shares
of Common Stock;
 
(h) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Company's Transfer Agent;
 
(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Nevada issued
by the Secretary of State of the State of Nevada as of a date within ten (10)
Business Days of the Commencement Date;
 
(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Formation as certified by the Secretary of State of the State of
Nevada within ten (10) Business Days of the Commencement Date;
 
(k) The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;
 
 
18

--------------------------------------------------------------------------------

 
(l) The Registration Statement covering the sale of the Purchase Shares and
Commitment Shares (including, without limitation, all of the Initial Purchase
Shares), subject to any limits that may be imposed by the SEC pursuant to Rule
415 under the Securities Act, shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC.  The Company shall have
prepared and delivered to the Investor a final and complete form of prospectus,
dated and current as of the Commencement Date, to be used by the Investor in
connection with any sales of any Purchase Shares or Commitment Shares, and to be
filed by the Company one Business Day after the Commencement Date. The Current
Report shall have been filed with the SEC, as required pursuant to Section
5(a).  The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Commitment
Shares and Purchase Shares pursuant to this Agreement in compliance with such
laws;
 
(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;
 
(n) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;
 
(o) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;
 
(p) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and
 
(q) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests in accordance with
the terms of Section 5(f) hereof.
 
9. INDEMNIFICATION. 
 
In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
 
 
19

--------------------------------------------------------------------------------

 
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than with respect to
Indemnified Liabilities which directly and primarily result from the gross
negligence or willful misconduct of any Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law. 
Payment under this indemnification shall be made within thirty (30) days from
the date Investor makes written request for it. A certificate containing
reasonable detail as to the amount of such indemnification submitted to the
Company by Investor shall be prima facie evidence, absent manifest error, of the
amount due from the Company to Investor. If any action shall be brought against
any Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.
 
10. EVENTS OF DEFAULT. 
 
An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:
 
(a) the effectiveness of a registration statement registering the Purchase
Shares and Commitment Shares, subject to any limits imposed by the SEC pursuant
to Rule 415 under the Securities Act, lapses for any reason (including, without
limitation, the issuance of a stop order) or such registration statement or the
prospectus forming a part thereof is unavailable to the Investor for resale of
any or all of the Purchase Shares and Commitment Shares, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
registration statement after the Investor has confirmed in writing that all of
the Purchase Shares and Commitment Shares covered thereby have been resold or
(ii) the Company supersedes one registration statement with another registration
statement, including (without limitation) by terminating a prior registration
statement when it is effectively replaced with a new registration statement
covering Purchase Shares and Commitment Shares (provided in the case of this
clause (ii) that all of the Purchase Shares and Commitment Shares covered by the
superseded (or terminated) registration statement that have not theretofore been
resold are included in the superseding (or new) registration statement);
 
 
20

--------------------------------------------------------------------------------

 
(b) the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of three (3) consecutive
Business Days;
 
(c) the delisting of the Common Stock from the Principal Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select Market,
The NASDAQ Capital Market, the NYSE MKT, the NYSE Arca or the OTC Bulletin Board
(or nationally recognized successor thereto);
 
(d) the failure for any reason by the Transfer Agent to issue Purchase Shares or
Commitment Shares to the Investor within five (5) Business Days after the
applicable Purchase Date which the Investor is entitled to receive such
Securities;
 
(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;
 
(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law which is not discharged within 90 days;
 
(g) if the Company pursuant to or within the meaning of any Bankruptcy Law: (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;
 
(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; and
 
(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares.
  
In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights set forth in Section 11
hereof, so long as an Event of Default has occurred and is continuing, or if any
event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice and the Investor shall not purchase any shares of Common Stock
under this Agreement.
 
11. TERMINATION
 
This Agreement may be terminated only as follows:
 
(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company which is not discharged within 90 days, a Custodian is appointed for the
Company or for all or substantially all of its property, or the Company makes a
general assignment for the benefit of its creditors (any of which would be an
Event of Default as described in Sections 10(f), 10(g) and 10(h) hereof), this
Agreement shall automatically terminate without any liability or payment to the
Company (except as set forth below) without further action or notice by any
Person. 
 
 
21

--------------------------------------------------------------------------------

 
(b) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement, provided, however, that notwithstanding the foregoing, the
Company shall be required to issue the Additional Commitment Shares in
accordance with Section 5 of this Agreement.
 
(c) In the event that the Commencement shall not have occurred on or before
January 31, 2014, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, the non-breaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party
(except as set forth below and provided, however, that notwithstanding the
foregoing, the Company shall be required to issue the Additional Commitment
Shares in accordance with Section 5 of this Agreement).
 
(d)  At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below).  The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.
 
(e) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).
 
(f) If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).
 
Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)) 11(e) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations (A) under this Agreement with respect to pending Regular
Purchases, and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases under this Agreement,
and (B) under the Registration Rights Agreement, which shall survive any such
termination, or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.
 
12. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Nevada shall govern all issues concerning the relative rights of the Company and
its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois.  Each party hereby irrevocably submits to the exclusive
 
 
22

--------------------------------------------------------------------------------

 
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement.  The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.
 
(f) Notices.  Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 
 
23

--------------------------------------------------------------------------------

 
If to the Company:
 
Naked Brand Group Inc.
#2 34346 Manufacturers Way
Abbotsford, BC  V2S 7M1 Canada
Telephone: 604-855-4767
Facsimile: 
Attention: 
 
With a copy to:
 
Clark Wilson LLP
900 – 885 West Georgia Street
Vancouver, BC  V6C 3H1
Telephone: 604-891-7707
Facsimile: 604-687-6314
Attention: Virgil Z. Hlus
 
If to the Investor:
 
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone: 312-822-9300
Facsimile: 312-822-9301
Attention: Josh Scheinfeld/Jonathan Cope
 
If to the Transfer Agent:
 
Standard Registrar & Transfer Company Inc.
12528 South 1840 East
Draper, UT 84020
Facsimile: 801-571-2551
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation.  The Investor may not assign its rights or obligations under this
Agreement.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
 
24

--------------------------------------------------------------------------------

 
(i) Publicity.  The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations or the rules of
the Principal Market so long as the Company and its counsel consult with the
Investor in connection with any such press release or other public disclosure
prior to its release.  The Investor must be provided with a copy thereof prior
to any release or use by the Company thereof.  The Company agrees and
acknowledges that its failure to fully comply with this provision constitutes a
material adverse effect on its ability to perform its obligations under this
Agreement. 
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) No Financial Advisor, Placement Agent, Broker or Finder.    The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Investor represents and warrants to the Company that
it has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
attorneys' fees and out of pocket expenses) arising in connection with any such
claim.
 
(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies, Other Obligations, Breaches and Injunctive Relief.  The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor's right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement.  The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate. 
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
(n) Enforcement Costs.  If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement, or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.  If this Agreement is placed by the Company in the
hands of an attorney for enforcement or is enforced by the Company through any
legal proceeding, then the Investor shall pay to the Company, as incurred by the
Company, all reasonable costs and expenses including attorneys' fees incurred in
connection therewith, in addition to all other amounts due hereunder.
 
 
25

--------------------------------------------------------------------------------

 
(o) Amendment and Waiver; Failure or Indulgence Not Waiver.  No provision of
this Agreement may be amended or waived by the parties from and after the date
that is one (1) Business Day immediately preceding the initial filing of the
Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.
 
 
 
*     *     *     *     *
 

 
26

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.
 
 
 
THE COMPANY:
 
NAKED BRAND GROUP INC.
 
By:  /s/ Alex McAulay                                                      
Name: Alex McAulay
Title:   Chief Financial Officer,
            Secretary, Treasurer and Director
 
 
INVESTOR:
 
LINCOLN PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.
 
By:  /s/ Jonathan Cope                                                      
Name: Jonathan Cope
Title: President
 
 
 
 

 
27

--------------------------------------------------------------------------------

 



SCHEDULES
 
Schedule 4(a) Subsidiaries
Schedule 4(c) Capitalization
Schedule 4(e) Conflicts
Schedule 4(f) Exchange Act Filings
Schedule 4(g) Material Changes
Schedule 4(h) Litigation
Schedule 4(k) Intellectual Property
Schedule 4(m) Title
 
 
 
EXHIBITS
 
Exhibit A Form of Company Counsel Opinion
Exhibit B Form of Officer’s Certificate
Exhibit C Form of Resolutions of Board of Directors of the Company
Exhibit D Form of Secretary’s Certificate
Exhibit E Form of Letter to Transfer Agent
 

 
28

--------------------------------------------------------------------------------

 



 
DISCLOSURE SCHEDULES
 
 
Schedule 4(a) – Subsidiaries
 
 
Schedule 4(c) - Capitalization
 
 
Schedule 4(e) - No Conflicts
 
 
Schedule 4(f) - Exchange Act Filings
 
 
Schedule 4(g) - Absence of Certain Changes
 
 
Schedule 4(h) - Litigation
 
 
Schedule 4(k) - Intellectual Property Rights
 
 
Schedule 4(m) - Title
 
 
 
 
 
 
 
 
 
 

 
29

--------------------------------------------------------------------------------

 



EXHIBIT A
 
FORM OF COMPANY COUNSEL OPINION
 
Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement.  Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:
 
1. The Company is a corporation existing and in good standing under the laws of
the State of Nevada.
 
2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party.  The
Company has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.
 
3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company.  The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company's Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required.  The Transaction Documents
to which the Company is a party have been duly executed and delivered by the
Company and are the valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting creditor’s rights and remedies.
 
4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default), under (a) the
Certificate of Incorporation or the Bylaws of the Company, (b) any material
agreement, note, lease, mortgage, deed or other material instrument to which to
our knowledge the Company is a party or by which the Company or any of its
assets are bound, (ii) result in any violation of any statute, law, rule or
regulation applicable to the Company, or (iii) to our knowledge, violate any
order, writ, injunction or decree applicable to the Company or any of its
subsidiaries.
 
5. The issuance of the Purchase Shares and Commitment Shares pursuant to the
terms and conditions of the Transaction Documents has been duly authorized and
the Commitment Shares and Initial Purchase Shares are validly issued, fully paid
and non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights. 23,187,143 shares
of Common Stock have been properly reserved for issuance under the Purchase
Agreement.  When issued and paid for in accordance with the Purchase Agreement,
the Purchase Shares shall be validly issued, fully paid and non-assessable, to
our knowledge, free of all taxes, liens, charges, restrictions, rights of first
refusal and preemptive rights. To our knowledge, the execution and delivery of
the Registration Rights Agreement do not, and the performance by the Company of
its obligations thereunder shall not, give rise to any rights of any other
person for the registration under the  Securities Act of any shares of Common
Stock or other securities of the Company which have not been waived.
 
 
30

--------------------------------------------------------------------------------

 
6. As of the date hereof, the authorized capital stock of the Company consists
of
 
100,000,000 shares of common stock, par value $0.001 per share, of which
__________ shares are issued and outstanding.  Except as set forth on Schedule
4(c) of the Purchase Agreement, there are no outstanding shares of capital stock
or other securities convertible into or exchangeable or exercisable for shares
of the capital stock of the Company.
 
7. Assuming the accuracy of the representations and the Investor’s compliance
with the covenants made by it in the Transaction Documents, the offering, sale
and issuance of the Commitment Shares to the Investor pursuant to the
Transaction Documents is exempt from registration under the Securities Act and
the securities laws and regulations of the State of _________.
 
8. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Purchase Shares
as contemplated by the Transaction Documents, except with respect to a Form D
and its equivalent to be filed with the SEC and applicable state securities
regulators and a Form 45-106F6 to be filed with the British Columbia Securities
Commission.
 
9.  The Common Stock is registered pursuant to Section 12(g) of the Exchange 
Act.  To our knowledge, since one year preceding the date of the Purchase
Agreement, the Company has been in compliance with the reporting requirements of
the Exchange Act applicable to it.  To our knowledge, since one year preceding
the date of the Purchase Agreement, the Company has not received any written
notice from the Principal Market stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.
 
We further advise you that to our knowledge, except as disclosed on Schedule
4(h) in the Purchase Agreement, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, any governmental
agency, any stock exchange or market, or self-regulatory organization, which has
been threatened in writing or which is currently pending against the Company,
any of its subsidiaries, any officers or directors of the Company or any of its
subsidiaries or any of the properties of the Company or any of its subsidiaries.


In addition, we have participated in the preparation of the Registration
Statement (SEC File
#________) covering the sale of the Purchase Shares and the Commitment Shares
including the prospectus dated ____________, contained therein and in
conferences with officers and other representatives of the Company (including
the Company’s independent auditors) during which the contents of the
Registration Statement and related matters were discussed and reviewed and,
although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, on the basis of the information that was developed in
the course of the performance of the services referred to above, considered in
the light of our understanding of the applicable law, nothing came to our
attention that caused us to believe that the Registration Statement (other than
the financial statements and schedules and the other financial and statistical
data included therein, as to which we express no belief), as of their dates,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 

 
31

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF OFFICER’S CERTIFICATE
 
This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of ______ __, 2013,
(“Purchase Agreement”), by and between NAKED BRAND GROUP INC., a Nevada
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.
 
The undersigned, ___________, not in his personal capacity but as Secretary of
the Company, hereby certifies as follows:
 
1. I am the _____________ of the Company and make the statements contained in
this Certificate;
 
2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);
 
3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.
 
4.  The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.
 
IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
__________.
 
      ______________________   
Name:
Title:
 
The undersigned as Secretary of NAKED BRAND GROUP INC., a Nevada corporation,
hereby certifies that ______________ is the duly elected, appointed, qualified
and acting ___________ of
_________ and that the signature appearing above is his genuine signature.
 
___________________________________  
Secretary  

 
32

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT
 
UNANIMOUS WRITTEN CONSENT OF
NAKED BRAND GROUP INC.
 
In accordance with the corporate laws of the state of Nevada, the undersigned,
being all of the directors of NAKED BRAND GROUP INC., a Nevada corporation (the
“Corporation”) do hereby consent to and adopt the following resolutions as the
action of the Board of Directors for and on behalf of the Corporation and hereby
direct that this Consent be filed with the minutes of the proceedings of the
Board of Directors:
 
WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Eight Million Three Hundred Thousand
Dollars ($8,300,000) of the Corporation’s common stock, $0.001 par value per
share (the “Common Stock”); and
 
WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 1,249,500
shares of Common Stock to Lincoln Park as an initial commitment fee (the
“Initial Commitment Shares”) and the sale of shares of Common Stock to Lincoln
Park up to the available amount under the Purchase Agreement (the "Purchase
Shares").
 
Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ________________________________________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and
 
 
33

--------------------------------------------------------------------------------

 
Execution of Purchase Agreement
 
FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Eight Million Three
Hundred Thousand Dollars ($8,300,000) of the Corporation’s common stock; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 600,000 shares of Common Stock as Initial Purchase
Shares and that upon issuance of the Initial Purchase Shares pursuant to the
Purchase Agreement the Initial Purchase Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 919,500 shares of Common Stock as Initial Commitment
Shares and that upon issuance of the Initial Commitment Shares pursuant to the
Purchase Agreement the Initial Commitment Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve _____ shares of
Common Stock for issuance as Purchase Shares under the Purchase Agreement.
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue 330,000
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
in connection with the purchase of Purchase Shares (the “Additional Commitment
Shares”) in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve 330,000 shares of
Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement.
 
 
 
34

--------------------------------------------------------------------------------

 
Approval of Actions
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.
 
IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2013.
 
 
______________________




______________________




______________________


 
being all of the directors of NAKED BRAND GROUP INC. 

 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF SECRETARY’S CERTIFICATE
 
This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of _____ __,
2013(“Purchase Agreement”), by and between NAKED BRAND GROUP INC., a Nevada
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Eight Million Three
Hundred Thousand Dollars ($8,300,000) of the Company's Common Stock, $0.001 par
value per share (the "Common Stock").  Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement.
 
The undersigned, ____________, not in my personal capacity but as Secretary of
the Company, hereby certifies as follows:
 
1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.
 
2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.
 
3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.
 
4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.
 
IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.
 
                                                                       
_________________________   
                Secretary
 
 
The undersigned as ___________ of NAKED BRAND GROUP INC., a Nevada corporation,
hereby certifies that ___________ is the duly elected, appointed, qualified and
acting Secretary of ________, and that the signature appearing above is his
genuine signature.
 
                                                                      
___________________________________     

 
36

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENTS SHARES
AT SIGNING OF THE PURCHASE AGREEMENT
 
 
 
[COMPANY LETTERHEAD]
 
 
 
[DATE]
 
[TRANSFER AGENT]
__________________
__________________
__________________
 
Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC
 
Dear ________,
 
On behalf of NAKED BRAND GROUP INC., (the “Company”), you are hereby instructed
to issue as soon as possible 1,519,500 shares of our common stock in the name of
Lincoln Park Capital Fund, LLC.  The share certificate should be dated [DATE OF
THE PURCHASE AGREEMENT].  I have included a true and correct copy of a unanimous
written consent executed by all of the members of the Board of Directors of the
Company adopting resolutions approving the issuance of these shares.  The shares
should be issued subject to the following restrictive legend:
 
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
The share certificate should be sent as soon as possible via overnight mail to
the following address:
 
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Attention: Josh Scheinfeld/Jonathan Cope
 
Thank you very much for your help.  Please call me at ______________ if you have
any questions or need anything further.
 
NAKED BRAND GROUP INC.
 
BY:_____________________________
[name]
[title]
 
 
 
 
 


 

 
37

--------------------------------------------------------------------------------

 
